TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00472-CR



                                 Sean Allen Harrison, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-06-300938, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellant’s notice of appeal was filed with this Court on August 17, 2007. The

reporter’s record was filed on April 29, 2008, making appellant’s brief due May 29, 2008. In July,

after we sent notice that the brief was overdue, appellant’s attorney requested and received a sixty-

day extension of time, making the brief due July 28, 2008. A supplemental reporter’s record was

filed on July 15, and a supplemental clerk’s record was filed on August 8. On July 28, appellant’s

new appellate counsel requested an extension of time, explaining that he was recently appointed

to this cause. We granted that motion, cautioning that no further extensions would be granted and

giving counsel until September 26 to file the brief. On September 29, counsel filed another motion

for extension of time. On October 7, we granted that motion, ordering counsel to file the brief no

later than October 27. To date, appellant’s brief has not been filed.
               We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

trial court shall hold a hearing immediately to determine whether appellant still wishes to prosecute

his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal. See id.

If appellant desires to appeal and is indigent, the trial court should make appropriate orders to ensure

that appellant is adequately represented on appeal. See id. Following the hearing, the trial court

should order the appropriate supplementary clerk’s and reporter’s records to be prepared and

forwarded to this Court. See id.




Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: January 16, 2009

Do Not Publish




                                                   2